Exhibit 10.23

 

GRANT OF PERFORMANCE SHARES

 

RECITALS

 

A. R. Blair Reynolds is currently Senior Vice President & General Counsel of
AmericanWest Bancorporation (“AWBC”) and its wholly-owned subsidiary,
AmericanWest Bank (the “Bank”).

 

B. Mr. Reynolds has performed well on behalf of AWBC and the Bank, and AWBC
wishes to incent him to remain with AWBC and/or the Bank for the near future and
reward him for his continued good performance by granting him, in addition to
his regular salary and such other compensation as may be granted him from time
to time, performance shares in AWBC pursuant to the terms and conditions set
forth herein.

 

GRANT AGREEMENT

 

1. Effective June 6, 2005, AWBC grants R. Blair Reynolds Five Thousand (5,000)
shares of AWBC common stock (the “Performance Shares”) as a Performance Stock
award under AWBC’s 2001 Incentive Stock Plan. Ownership in such Performance
Shares shall vest on January 25, 2010 (the “Vesting Date”) only in accordance
with the following conditions:

 

  (a) Mr. Reynolds is continuously employed by AWBC and/or the Bank through
January 24, 2010.

 

  (b) For each full calendar year between January 1, 2005 and January 1, 2010
for which AWBC has a Return on Average Assets of less than one percent (1.0%),
twenty percent (20%) of the Performance Shares that otherwise would have vested
on the Vesting Date shall lapse and all of Mr. Reynolds’s rights thereto shall
thereupon cease.

 

  (c) Except as otherwise provided in Section 2, no rights in any of such
Performance Shares, earned or unearned, shall vest in Mr. Reynolds or in anyone
claiming by or under him until January 25, 2010, at which time all right, title
and interest in and to all Performance Shares earned pursuant to the conditions
set forth in this Grant shall vest in Mr. Reynolds.

 

  (d) Notwithstanding any other provision of this Section 1, and except as
otherwise provided in Section 2, all of Mr. Reynolds’s rights to vesting in the
Performance Shares shall cease upon the termination of his service for any
reason as an employee from both AWBC and the Bank prior to the Vesting Date.

 

2. If Mr. Reynolds terminates his employment for Good Reason or is terminated
without Cause (as “Good Reason” and “Cause” are defined in that certain
Employment Agreement between Mr. Reynolds, AWBC and the Bank dated as of June 6,
2005, there will be an immediate acceleration of vesting of all Performance
Shares granted hereunder.

 

3. This Grant supersedes and replaces any grant of Performance Shares which may
have been made on or after January 1, 2005 to the date hereof, which prior
grant, if any, is hereby null and void.

 

Agreed to as of June 6, 2005:

 

/s/ Robert M. Daugherty

     

/s/ R. Blair Reynolds

Robert M. Daugherty, President & CEO

     

R. Blair Reynolds

AmericanWest Bancorporation

       